Exhibit 10.6

 

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of the 29th day of August, 2002, by and between CompuCredit Corporation, a
Georgia corporation (“CompuCredit”), and J.Paul Whitehead III, an individual
resident of the State of Georgia (“Employee”).

 

 

W I T N E S S E T H:

 

WHEREAS, in consideration of, among other things, CompuCredit’s hiring and
appointing Employee to the position of Chief Financial Officer, Employee has
agreed to devote his full working time to the business efforts of CompuCredit;
and

 

WHEREAS, the parties hereto desire to set forth in this Agreement the terms and
conditions of Employee’s employment with CompuCredit;

 

NOW, THEREFORE, for and in consideration of the Employee’s employment with
CompuCredit and the premises and the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, CompuCredit and Employee hereby agree as
follows:

 

1.             Relationship Established.  Upon the terms and subject to the
conditions of this Agreement, CompuCredit hereby employs Employee to serve as
the Chief Financial Officer of CompuCredit, and, as such, Employee shall direct
and manage the financial affairs of CompuCredit and shall have such other
executive level powers and duties as shall be otherwise conferred on him by
CompuCredit’s Board of Directors or Chief Executive Officer consistent with
those generally associated with that position (collectively, the “Services”). 
Employee shall perform the Services at the direction of CompuCredit’s Chief
Executive Officer.  Employee hereby agrees to devote 100% of his business time,
attention, energy and skill exclusively to performing his obligations and duties
hereunder and to engage in no business activities other than the performance of
his obligations and duties hereunder, except for those specific activities as
the Chief Executive Officer or Board of Directors of CompuCredit shall approve
in advance in writing; provided, however, that nothing herein contained shall
restrict or prevent Employee from personally and for his own account owning and
dealing in stocks, bonds, securities, real estate, commodities, or other
investment properties for his own benefit or the benefit of his family. 
Further, nothing herein contained shall restrict or prevent Employee from
serving on the Board of Directors of a non-profit entity or any entity that the
Chief Executive Officer approves of in writing.      Employee shall perform his
obligations and duties hereunder diligently, faithfully and to the best of his
abilities and, in doing so, shall comply with applicable CompuCredit policies
and procedures.  If there is any conflict between such policies and procedures
and this Agreement, this Agreement shall control.

--------------------------------------------------------------------------------


 

2.             Term; Termination.

 

2.1           Term of Employment.  The term of Employee’s employment under this
Agreement shall commence on the 16th day of October 2002 and shall continue for
an initial term (the “Initial Term”) of three (3) years from that date, unless
sooner terminated in accordance with Section 2.2.  Upon expiration of the
Initial Term, Employee’s term of employment shall be automatically extended
month by month upon the same terms and conditions contained herein until
terminated in accordance with Section 2.2.  The Initial Term and any additional
period of time Employee is employed by CompuCredit thereafter shall be
collectively referred to as the “Term.”

 

2.2           Termination of Employment.

 

                                (a)           This Agreement shall automatically
and immediately terminate upon the death of Employee.

 

                                (b)           Either party may terminate this
Agreement upon the Complete Disability of Employee. “Complete Disability”, as
used herein, shall mean the inability of Employee by reason of any physical or
mental impairment to perform fully and effectively, as determined in the
reasonable judgment of a competent physician selected in good faith by
CompuCredit, the Services on a full time basis for an aggregate of 90 days in
any period of 180 consecutive days.

 

                                (c)           In addition to any other rights or
remedies available to CompuCredit, CompuCredit may, in its sole discretion,
terminate Employee’s employment for Cause effective immediately upon delivery of
written notice to Employee.  In this Agreement, “Cause” means the reasonable,
good faith determination of a majority of the members of CompuCredit’s Board of
Directors that:

 

                                                                                               
                (i)            (A) Employee has committed an act constituting
fraud, deceit or intentional material misrepresentation with respect to
CompuCredit or any client, customer or supplier of CompuCredit; (B) Employee has
embezzled funds or assets from CompuCredit or any client or customer of
CompuCredit; (C) Employee has engaged in willful misconduct or gross negligence
in the performance of the Services; (D) Employee has failed to comply in a
material way with any of the terms of Section 1 or Section 9 hereof;

 

                                                                                               
                (ii)           Employee has breached or defaulted in the
performance of any other material provision of this Agreement and has not cured
such breach or default to CompuCredit’s reasonable satisfaction within thirty
(30) days after receiving notice thereof; or

 

                                                                                               
                (iii)          Employee’s conduct is materially detrimental to
the reputation of CompuCredit which Employee has not cured (if such conduct is
curable in

 

 

2

--------------------------------------------------------------------------------


 

Employer’s reasonable opinion) to CompuCredit’s reasonable satisfaction within
ten (10) days after receiving notice thereof.

 

                                (d)           In addition to any other rights or
remedies available to Employee, Employee may, in its sole discretion, terminate
Employee’s employment for Good Reason effective immediately upon delivery of
written notice to CompuCredit.  In this Agreement, “Good Reason” shall mean the
occurrence of any one of the following events:

 

                (i)            The nature, extent and amount of coverage under
CompuCredit’s Directors and Officers, Errors and Omissions insurance policy
decreases to a level that is below what would be reasonable and customary (other
than due to the actions of Employee), provided however, that such coverage shall
not be below a minimum threshold of $25,000,000;

 

                (ii)           Employee’s status or role within CompuCredit is
demoted in any of the following ways:

 

                                                                (A)         
Employee no longer maintains the title of Chief Financial Officer of
CompuCredit;

 

                (B)           Employee retains the title of Chief Financial
Officer but is not held out by CompuCredit either internally and/or externally
as the principal or chief financial officer of CompuCredit responsible for the
financial matters of CompuCredit;

 

                (C)           a material diminution in the scope and nature of
Employee’s duties and responsibilities or the assignment of duties and
responsibilities inconsistent with those generally associated with the chief
financial officer position;

 

                (D)          Employee no longer reports directly to the Chief
Executive Officer of CompuCredit; or

 

                (E)           a reduction by CompuCredit of Employee’s base
annual salary, incentive compensation or a material reduction of Employee’s
benefits (taken as a whole) as in effect immediately prior to such reduction.

 

                (iii)          CompuCredit’s requirement that Employee be based
anywhere other than Metropolitan Atlanta, Georgia.  CompuCredit shall be deemed
to have required Employee to be based somewhere other than Metropolitan Atlanta,
Georgia if the Employee is required to spend more than two days per week on a
regular basis at a business location not within the Atlanta, Georgia
metropolitan area.

 

3

--------------------------------------------------------------------------------


 

                (iv)          the failure of a successor of CompuCredit to
assume in writing this Agreement contemporaneously to becoming a successor of
CompuCredit; or

 

                (v)           CompuCredit has breached or defaulted in the
performance of any material provision of this Agreement and has not cured such
breach or default to Employee’s reasonable satisfaction within thirty (30) days
after receiving notice thereof.

 

                (e)           The date on which Employee’s employment expires or
terminates for any reason is referred to herein as the “Termination Date.”

 

3.             Compensation.

 

(a)           During the Term, CompuCredit shall pay Employee as compensation
for the Services an annual salary as set forth on Exhibit A hereto and
incorporated herein by reference.  Such compensation shall be payable in
substantially equal semi-monthly installments or in such other installments or
at such other intervals as may be the policy of CompuCredit from time to time,
and shall be subject to such deductions and withholdings as are required by law
or policies of CompuCredit in effect from time to time.  Employee’s salary per
annum may from time to time be increased but not decreased.  CompuCredit shall
review Employee’s compensation hereunder at least on an annual basis.

 

(b)           CompuCredit shall pay Employee a bonus equal to fifty thousand
dollars ($50,000) on January 1, 2003.

 

(c)           On October 16, 2002, CompuCredit shall grant to Employee an option
to purchase one-hundred-and-seventy-five thousand (175,000) shares of
CompuCredit’s common stock under CompuCredit’s 2000 Stock Option Plan at a price
equal to the fair market value of CompuCredit’s common stock on that date. 
Also, as bonus compensation pursuant to goals to be mutually established
annually in advance between CompuCredit and Employee, CompuCredit may grant to
Employee on each of the dates of October 15, 2003, 2004, and 2005, options, each
of which will be to purchase up to fifteen thousand (15,000)  shares of
CompuCredit’s common stock under CompuCredit’s 2000 Stock Option Plan at a price
equal to the fair market value of CompuCredit’s common stock on the effective
date of each such option grant.  Each such granted option shall vest in equal
one-third (1/3) increments on each of the first three (3) anniversaries of its
grant date provided that on each respective vesting date Employee is an employee
of CompuCredit.  Each option shall be evidenced by a written stock option
agreement in CompuCredit’s customary form, and each option shall terminate on
the 5th anniversary of its issuance.

 

(d)           Notwithstanding anything to the contrary herein, if this Agreement
is terminated by CompuCredit for Cause, or terminates as a result of the death
of Employee, CompuCredit shall be released of its obligation to pay further
compensation or benefits to Employee as set forth in this Agreement; provided,
however, that Employee shall be entitled to

 

4

--------------------------------------------------------------------------------


 

receive (i) any salary already earned under Section 3(a) above, and (ii) a
portion of any previously agreed upon bonus (prorated based upon full months
worked by Employee) for any fiscal year in which Employee worked for CompuCredit
for at least six (6) months; and provided, further, that in the case of death,
Employee’s estate shall have six (6) months to exercise any then vested stock
options or similar rights.

 

(e)           If this Agreement terminates as a result of the Complete
Disability of Employee, CompuCredit shall be released of its obligation to pay
further compensation or benefits to Employee as set forth in this Agreement;
provided, however, that Employee shall be entitled to receive (i) his salary
under Section 3(a) above for a period of three (3) months, (ii) a portion of any
previously agreed upon bonus (pro rated based upon full months worked by
Employee) for any fiscal year in which Employee worked for CompuCredit for at
least six (6) months and (iii) the ability to exercise any then vested options
for a period of six (6) months after the Termination Date.

 

(f)            Notwithstanding anything to the contrary herein, if CompuCredit
terminates this Agreement or Employee’s employment for any reason other than for
Cause or if Employee terminates this Agreement or resigns for Good Reason,
Employee shall be entitled to receive (i) his then current base salary for the
greater of the remainder of the Initial Term or, twelve (12) months from the
Termination Date plus (ii) an amount equal to the largest cash bonus received by
Employee prior to the Termination Date.  The Employee shall not be obligated in
any way to mitigate CompuCredit’s obligations to him under this Section and any
amounts earned by Employee subsequent to his termination of employment shall not
serve as an offset to the severance payments due him by CompuCredit under this
Section.  Further, Employee shall be deemed to be One Hundred Percent (100%)
vested in all stock option and benefit plans maintained by CompuCredit, and
shall have up to one year after the Termination Date to exercise any stock
option or other similar equity-based compensation arrangements.  Payments under
this Section are in addition to and not in lieu of any benefits under the other
benefit programs of CompuCredit.  Without limiting the foregoing, to the extent
permitted by law, the Company shall continue the medical, disability and life
insurance benefits which Executive was receiving at the time of termination for
a period of twenty-four (24) months after termination of employment or, if
earlier, until Employee has commenced employment elsewhere and becomes eligible
for participation in the medical, disability and life insurance programs, if
any, of his successor employer.  Coverage under CompuCredit’s medical,
disability and life insurance programs shall cease with respect to each such
program as Employee becomes eligible for the medical, disability and life
insurance programs, if any, of his successor employer.  CompuCredit shall
thereafter have no other obligation or liability to Employee under this
Agreement.

 

4.             Vacation.  Employee shall be entitled to such number of weeks of
paid vacation in each calendar year of the Term as is provided in, and in
accordance with, CompuCredit’s policies in effect from time to time for
management employees.

 

5

--------------------------------------------------------------------------------


 

5.             Benefits.  Employee and, as applicable, Employee’s family, shall
also have the right to participate in any employee benefit plans or other fringe
benefits adopted by CompuCredit for its officers and/or other key management
employees or as a part of CompuCredit’s regular compensation structure for its
employees, including plans (to the extent offered) providing group
hospitalization, medical, dental, accidental death and disability and long–term
disability income replacement insurance benefits and any retirement income, 
capital accumulation, deferred compensation and incentive compensation plans,
but only if and to the extent provided from time to time in such executive
benefits plans and for so long as CompuCredit provides or offers such benefit
plans.  Notwithstanding the foregoing, the Employee acknowledges that the
options that may be granted pursuant to Section 3 hereof, if actually granted,
are in lieu of any options or other stock based compensation until October 16,
2005.

 

6.             Reimbursement for Expenses.  CompuCredit shall reimburse Employee
for reasonable out-of-pocket expenses incurred by Employee in connection with
the performance of the Services hereunder for travel, entertainment and other
miscellaneous expenses to the extent such expenses are consistent with
CompuCredit’s reimbursement policy as the same shall be in effect from time to
time.  Additionally, CompuCredit shall reimburse Employee for reasonable
out-of-pocket expenses incurred by Employee associated with Employee’s efforts
to maintain those continuing professional education requirements of his license
in the State of Georgia to practice as a Certified Public Accountant, as well as
those professional association dues, licensure fees, and business license
payments incurred by Employee in connection with his status as a Certified
Public Accountant.  Reimbursement shall be made only against an itemized list of
such expenses submitted to CompuCredit by Employee within thirty (30) days after
being incurred, and, to the extent requested by CompuCredit, receipts and
invoices evidencing such expenses.

 

7.             Confidentiality.

 

(a)           Proprietary Information.  Employee acknowledges that as an
employee of CompuCredit, he may from time to time have access to and be provided
with trade secrets (as defined under applicable law), and other confidential,
secret and proprietary information including without limitation, financial
statements or information, technical or nontechnical data, formulae,
compilations, programs, methods, data, financial plans, models, product plans,
marketing or sales strategies, portfolio information, or lists of actual or
potential borrowers, loan program participants or other customers not generally
available to the public concerning any aspect of the products, services or
businesses of CompuCredit, its affiliates, or its and their officers, directors,
employees, advisers, agents or other personnel (collectively, “Proprietary
Information”).  Employee agrees that he will not, directly or indirectly,
disclose, publish, disseminate or use any confidential information except in
connection with the performance of the Services.  If disclosure of any
Confidential Information is required by law, a court or agency of the
government, then Employee may make such disclosure after providing CompuCredit
with reasonable notice, to the extent that providing such notice to CompuCredit
is legally permissible, so that CompuCredit may seek protective relief.

 

6

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the provisions of Section 7(a) above, the
following shall not be considered to be Proprietary information:  (i) any
information that was in the public domain through no fault or act of Employee
prior to the disclosure thereof to Employee; (ii) any information that came to
Employee during any employment prior to that with CompuCredit; (iii) any
information that comes into the public domain through no fault or act of
Employee; and (iv) any confidential business information that is not a trade
secret on and after the three (3) year anniversary of the Termination Date;
provided, however, that the limited duration of the confidentiality obligation
with regard to Proprietary Information not constituting a trade secret shall not
operate or be construed as affording Employee any right or license thereafter to
use Proprietary Information, or as a waiver by CompuCredit of the rights and
benefits otherwise available to CompuCredit under the laws governing the
protection and enforceability of patents, trade secrets and other intellectual
property.

 

(c)           Return of Materials.  On or before the Termination Date, or when
otherwise requested by CompuCredit, Employee will deliver promptly to
CompuCredit all Proprietary Information and all other files, customer lists,
management reports, drawings, memoranda, forms, financial data and reports and
other materials or documents and equipment provided to, or obtained or created
by Employee in connection with the Services (including all copies of the
foregoing, and including all notes, records and other materials of or relating
to CompuCredit or their respective customers) in his possession or control and
shall destroy all other Proprietary Information in his possession.

 

8.             Transfer and Assignment to CompuCredit.

 

                                (a)           To the greatest extent possible,
any Work Product will be “work made for hire” (as defined in the Copyright Act,
17 U.S.C.A. § 101 et seq., as amended) and owned exclusively by CompuCredit. In
this Agreement, “Work Product” means work product, property, data,
documentation, “know-how,” concepts, plans, inventions, improvements,
techniques, processes or information of any kind, prepared, conceived,
discovered, developed or created by Employee while employed by CompuCredit. 
Employee hereby unconditionally and irrevocably transfers and assigns to
CompuCredit all right, title and interest Employee has or will have, by
operation of law or otherwise, in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks, service marks, trade secrets
and other intellectual property rights.  Employee agrees to execute and deliver
to CompuCredit any transfers or other instruments which CompuCredit may deem
necessary or appropriate to vest complete title and ownership of any Work
Product, and all rights therein, exclusively in CompuCredit.

 

(b)           Power of Attorney.  Employee hereby irrevocably constitutes and
appoints CompuCredit as his agent and attorney-in-fact, with full power of
substitution, in the name, place and stead of Employee, to execute and deliver
any and all assignments or other instruments described in Section 8(a) above
that Employee fails or refuses promptly to execute and deliver.  The foregoing
power and agency are coupled with an interest and are irrevocable.

 

7

--------------------------------------------------------------------------------


 

9.             Covenant Against Competition.

 

(a)           Employee acknowledges that the Proprietary Information that he has
acquired and will acquire, prior to and during the Term, includes and will
include information that could be used by Employee on behalf of a Competitor (as
hereinafter defined), its affiliates or others to the substantial detriment of
CompuCredit.  Moreover, the parties recognize that Employee during the course of
his employment with CompuCredit will develop important relationships with
customers, suppliers and others having valuable business relationships with
CompuCredit. In view of the foregoing, Employee acknowledges and agrees that the
restrictive covenants contained in this Agreement are reasonably necessary to
protect CompuCredit’s legitimate business interests and goodwill.

 

(b)                                 Definitions.

 

(i)            “Competitive Position”- (A) the direct or indirect equity
ownership (excluding ownership of less than 2% of the equity of an Entity listed
on a major U.S. exchange or traded on a NASDAQ over-the-counter market) or
control of all or any portion of a “Competitor” (as hereinafter defined), or (B)
any employment, consulting, partnership, advisory, directorship, agency,
promotional or independent contractor arrangement between Employee and any
Competitor.

 

(ii)           “Competitor”- Any Entity that provides services substantially
similar to the Company Services and the revenues and assets from which represent
more than 20% of the revenues or assets of such Entity, respectively.

 

(iii)          “Customers”- All Persons within the Territory during the one-year
period prior to the Termination Date (A) to whom Employee offered or sold any of
the CompuCredit’s products or services (including, without limitation, any
opportunity to participate in any loan program established by CompuCredit),
(B) to whom were offered or sold any of CompuCredit’s products or services or
about whom Employee had Proprietary Information, (C) who were approached by
CompuCredit with regard to a product, or (D) who were identified as potential
customers by CompuCredit’s models or processes.

 

(iv)          “Company Services”- (A) purchasing, holding, and selling credit
card and home equity loans (purchased, held or sold by CompuCredit), or
portfolios thereof, or both, (B) providing credit card or home equity loan
servicing services or (C) engaging in the business of making credit card and
home equity loans to consumers.

 

(v)           “Territory”- The United States, which is the territory within
which customers and accounts of CompuCredit will be located and where Employee
will provide Services during the term of his employment under this Agreement.

 

8

--------------------------------------------------------------------------------


 

(c)           Covenants of Employee.  In consideration of Employee’s employment
by CompuCredit upon the terms and conditions of this Agreement, and based on and
subject to the provisions set forth in Section 9(a) above, Employee agrees that,
during the Term and for a period of one (1) year from and after the termination
of Employee’s employment hereunder for Cause or without Good Reason, Employee
will not, without the prior written consent of CompuCredit, directly or
indirectly for or on behalf of any Person other than CompuCredit, as principal,
agent or otherwise:

 

(i)            take any action in furtherance of a Competitive Position; or

 

(ii)           solicit Customers for the purpose of providing services
competitive with any of the Company Services; or

 

(iii)          solicit or induce (or attempt to do so) to leave employment with
CompuCredit anyone who is or was, during the last year of Employee’s
relationship with CompuCredit, an employee of CompuCredit or an affiliated
entity.

 

(d)           Employee hereby represents and warrants to CompuCredit that he is
not now a party to any agreement, court order, decree or other restriction which
restricts him from using or disclosing to any party any information deemed to be
proprietary or confidential or deemed to be a trade secret, of which in any way
restricts Employee from engaging in or rendering any of the Services.

 

                10.           Restrictions Upon Sale of Shares.  In further
consideration of the terms of employment granted herein by CompuCredit to
Employee, Employee hereby agrees that in selling any CompuCredit shares of
common stock during the Term, he will advise CompuCredit in advance of such
sales and will use reasonable efforts to effect such sales so as to minimize any
adverse consequences to transactions proposed by CompuCredit which involve its
common stock.

 

11.           Certain Covenant If CompuCredit Goes Private.  If at any time
prior to the “Exercise Date” (as defined in Employee’s option agreement with
respect to the stock options granted to him pursuant to Section 3(c) hereof)
CompuCredit becomes a “private” company (which, for purposes hereof, means a
company whose shares of common stock are no longer traded on a national
securities exchange or quoted on the NASDAQ National Market System and are owned
of record by not more than 100 shareholders) while still being controlled by
Frank J. Hanna III and David G. Hanna, all as-of-yet unvested stock options held
by Employee shall be treated as becoming immediately vested and exercised, with
a corresponding sale of all underlying shares of common stock concurrently with
and in the going-private transaction.  Pursuant to this deemed vesting and
exercise of the stock options and deemed sale of all underlying shares
concurrently with and in the going-private transaction, the unvested stock
option agreements will be cancelled, and all proceeds associated with the deemed
sale of the underlying shares shall be placed in an interest-bearing escrow
account held under the control of

 

9

--------------------------------------------------------------------------------


 

CompuCredit for the benefit of Employee.  All such proceeds and earnings thereon
shall be subject to restrictions and a substantial risk of forfeiture until
Employee would have otherwise become vested in the stock options absent the
going-private transaction under their original vesting schedule or pursuant to
any other applicable provisions of this Agreement.  On each original vesting
schedule date for which Employee continues to be an employee, CompuCredit shall
remit to Employee the applicable pro-rata portion of the proceeds and earnings
in the escrow account that corresponds with the portion of those shares that
would be vested versus unvested under the original vesting schedule.  The entire
escrow account balance including all proceeds and earnings thereon will be
delivered immediately to Employee if his employment is terminated without Cause
or with Good Reason prior to the original vesting dates, which delivery will be
in addition to any other benefits or severance payments due to Employee. 
CompuCredit further covenants that if a going-private transaction predates any
of the scheduled bonus stock option grants set forth in Section 3(c) hereof,
Employee at his option can elect to have the scheduled bonus stock option grants
replaced with cash bonus consideration of $100,000 per scheduled bonus grant.

 

12.           Indemnification.  In the event that the Employee is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, a “claim” by reason of (or arising in
part out of) an “indemnifiable event,” CompuCredit shall indemnify Employee to
the full extent authorized or permitted by law as soon as practicable after
written demand is presented to CompuCredit, against any and all “expenses,”
judgments, fines, penalties, and amounts paid in settlement (including interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines or settlement) of such claim, provided that
CompuCredit shall be obligated to indemnify only for settlements that it has
approved in advance, which approval shall not be unreasonable withheld.  For
these purposes, (i) a “claim” shall include any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether instituted
by or in the right of CompuCredit or any other party, which Employee believes in
good faith might lead to the institution of any such action, suit or proceeding,
whether civil, administrative, investigative or other, arising in connection
with an indemnifiable event, (ii) “expenses” includes attorneys’ fees and all
other costs, expenses and obligations paid or incurred in connection with
investigation, defending, being a witness in or participating in (including an
appeal), or preparing to defend, be a witness in or participate in any Claim
relating to an indemnifiable event, provided that any attorney representing
Employee shall cooperate fully with CompuCredit and its attorneys in order to
minimize the duplication of expenses; and (iii) an “indemnifiable event” means
any event or occurrence related to the fact the Employee is or was an executive
officer of CompuCredit, or is or was serving at the request of CompuCredit as a
director, officer, or trustee of another corporation, trust or other enterprise,
or by anything done or not done by employee in such capacity.

 

13.           Interpretation; Severability.  All rights and restrictions
contained in this Agreement may be exercised and shall be applicable and binding
only to the extent that they do not violate any applicable laws and are intended
to be limited to the extent necessary so that they will not render this
Agreement illegal, invalid or unenforceable. It is understood and agreed that

 

10

--------------------------------------------------------------------------------


 

the provisions hereof are severable; if such provisions shall be deemed invalid
or unenforceable as to any period of time, territory, or business activity, such
provisions shall be deemed limited to the extent necessary to render it valid
and enforceable, and the unenforceability of any provisions hereof shall not in
any event cause any other provision hereof to be unenforceable. No provision of
this Agreement shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.

 

14.           Relief.  In the event of any threatened or actual breach of the
provisions of this Agreement by either party, the other party shall be entitled
to injunctive relief in addition to any other remedies it may have at law or in
equity.

 

15.           Nonwaiver.  Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted hereunder or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by or on behalf of both parties.

 

16.           Notices.  Any notice or other communication required or permitted
hereunder shall be deemed sufficiently given if delivered by hand or sent by
registered or certified mail, return receipt requested, postage and fees
prepaid, addressed to the party to be notified as follows:

 

(a)

 

If to CompuCredit:

 

CompuCredit Corporation

 

 

 

 

245 Perimeter Center Parkway, Suite 600

 

 

 

 

Atlanta, GA  30346

 

 

 

 

Attn: David G. Hanna

 

 

 

 

 

(b)

 

If to Employee:

 

 

 

 

 

 

 

 

 

 

 

 

 

or in each case to such other address as either party may from time to time
designate in writing to the other. Such notice or communication shall be deemed
to have been given as of the date so delivered or five (5) days after the date
so mailed.

 

17.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Georgia.

 

18.           Entire Agreement; Amendment.  This Agreement contains the sole and
entire agreement between the parties hereto with respect to CompuCredit’s
employment of Employee and supersedes all prior discussions and agreements
between the parties relating to such employment, and any such prior agreements
shall, from and after the date hereof, be null and void. Employee is a
sophisticated business person and has received such documents and other

 

11

--------------------------------------------------------------------------------


 

information as he has deemed necessary to make his own independent judgment as
to the merits of this Agreement and the remuneration that he will receive as a
result hereof; further, it is hereby agreed by Employee that neither CompuCredit
nor any affiliated entities have made any representation to Employee other than
those specifically set forth in this Agreement. This Agreement shall not be
modified or amended except by an instrument in writing signed by or on behalf of
the parties hereto.  Furthermore, if any portion of this Agreement conflicts
with any future agreement signed between CompuCredit and Employee, this
Agreement shall control unless such future agreement clearly specifies that it
is intended to supercede all or a specific provision of this Agreement.

 

19.           Parties Benefited.  This Agreement shall inure to the benefit of,
and be binding upon Employee, CompuCredit, and its respective heirs, legal
representatives, successors and assigns; provided that, as to Employee, this is
a personal service contract and Employee may not assign this Agreement or any
part hereof.

 

20.           Tax Consequences.  CompuCredit shall have no obligation to
Employee with respect to any tax obligation Employee incurs as a result of or
attributable to this Agreement, including all supplemental agreements and
employee benefit plans, if any, in which Employee may hereafter participate, or
arising from any payments made or to be made hereunder or thereunder.

 

21.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed an original, and all of such
counterparts shall together constitute one and the same agreement.

 

12

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

COMPUCREDIT CORPORATION

 

 

 

 

By:

 

 

 

David G. Hanna, Chief Executive Officer

 

 

 

 

 

 

 

 

J.Paul Whitehead III

 

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

 

 

Salary per annum

 

$

300,000

 

 

 

--------------------------------------------------------------------------------